 

 

, : csc 1 weeea
Ae 245B (Rev. .02/08/2019)} Judgment in a;Criminal Petty Case (Modified) . = | A [oa T Jhase Lof 1.

 

_ UNITED STATES DISTRICT COURT) augo9 2019
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

CLERK US DISTRICT COURT

 

 

United States of America JUDGMENT ] SGA'CRIMINAT. CASE OTS]
¥. (For Offenses Committ er” Tee
Salomon Merino-Lopez | Case Number: 3:19-mj-23400
| Gregory D Obenauer

 

Defendant's Attorney

REGISTRATION NO. 88407298

THE DEFENDANT:
X] pleaded guilty to count(s) 1 of £ Complaint

 

[] was found guilty to count(s)

 

 

 

after a plea of not guilty.

- Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): .
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor). 1
_U The defendant has been found not guilty on count(s) .

L! Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

frre SERVED . ol days

 

. &l Assessment: $10 WAIVED & Fine: WAIVED

XX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .
L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence -

“2 o
Pag!
Received LMC NN

DUSM © : , HONORABLE ROBERT A. MCQUAID |
° UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy: | 3:19-mj-23400

 

 

 
